ANTELL, P.J.A.D.
(dissenting).
The majority acknowledges that to violate N.J.S.A. 2C:35-7 one must not only possess with intent to distribute a controlled dangerous substance within 1000 feet of school property, but also that the property must be “used for school purposes.” The latter requirement is clearly an essential element of the offense. State v. Ivory, 124 N.J. 582, 588, 592 A.2d 205 (1991). However, the majority holds that this element is satisfactorily proved by a map which shows nothing more than the area within a 1000 foot radius of a school building.
N.J.S.A. 2C:35-7 specifically authorizes in prosecutions thereunder the admission of a map showing the location of school property “used for school purposes” where the governing body of the municipality or county “has adopted a resolution or ordinance approving the map as official finding and record of *573the location and boundaries of the area or areas on or within 1000 feet of the school property.” As the majority notes, it is altogether unclear whether the necessary governmental action was ever taken to approve the map as an official finding under the statute. Furthermore, neither the map nor anything else in the record indicates that the building was used for school purposes. The majority, however, reaches its desired result by concluding that the existence of a school building “creates a permissive inference that the property was used for school purposes.” This pronouncement disregards the clearly expressed legislative recognition that there are some school buildings that are used for school purposes and others that are not. The nature of the proof required to demonstrate that the school property is “used for school purposes” was discussed in the following language of State v. Ivory, supra:
N.J.S.A. 2C:35-7 will apply only where both prongs are met. The property must be “school property,” meaning owned by or leased to a primary- or secondary-education entity. The property must also be “used for school purposes.” Because a title, lease, or analogous “Participation and Contribution Agreement” will sometimes establish only the first prong, we must occasionally look for other indicia of actual use to satisfy the second prong. In most cases, like that of a school itself, or playgrounds immediately adjacent to the school, use “for school purposes” will be self-evident. In other cases, the property may be marked by signs, flags, or banners indicating the school use. Recently, many municipalities have posted “Drug Free School Zone” signs at the edges of the safety zones. All of those would demonstrate actual use in cases in which supporting documents did not describe a then-current use.
Other situations involving less-immediately identifiable property uses may prove more ambiguous. In such cases, the courts could look to other evidence such as published schedules, newspaper accounts, photographs and the like to establish that such property is regularly, consistently, and actually “used for school purposes” and not merely owned by an educational entity. So long as there are indicia from which an objectively reasonable person could know that the school property was used regularly, consistently, and actually for school purposes, lack of knowledge by a drug dealer, or a stranger, or, for that matter, a resident that he or she is within 1,000 feet of school property is irrelevant. Under such circumstances prosecution of a defendant under this statute does not violate due process.
124 N.J. at 591-92, 592 A 2d 205.
The searching character of the foregoing language renders it most unlikely that our Supreme Court would allow this essen*574tial element of the crime to be proven inferentially from the mere presence of a school building. If the court believed that the mere presence of a school building itself bespeaks the fact that it is used for school purposes it would not have so painstakingly catalogued the various ways in which this critical fact might be proved. Indeed, if the majority’s position is sound it would not have been necessary for the Legislature to write this important condition into the statute. While it is true that in most cases the property’s use for school purposes “will be self-evident,” as Ivory states, in this case not even a suggestion of such self-evident use, such as the fact that children were actually seen attending the school, can be found in the proofs. Despite the fact that this could have been proved with the utmost simplicity, either by direct or circumstantial evidence, it was completely overlooked by the State.
In my view, the Legislature drafted this statute to allow for the possibility that school buildings would sometimes lie vacant or sometimes be put to uses other than as a school. The purpose of the statute is “to protect children from the evils of CDS,” State v. Baez, 238 N.J.Super. 93, 97, 569 A.2d 268 (App.Div.), certif. denied, 121 N.J. 644, 583 A.2d 335 (1990), and as Justice Garibaldi stated in State v. Ivory, supra, courts may receive a variety of evidence “to establish that such property is regularly, consistently, and actually ‘used for school purposes’ and not merely owned by an educational entity.” 124 N.J. at 592, 592 A.2d 205. Because such evidence is absent from this record an essential element of the offense was not proved and I would therefore vote to reverse the conviction for the reasons stated in State v. King, 248 N.J.Super. 173, 590 A.2d 700 (App.Div.1991).